Citation Nr: 0418901	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  01-06 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to special monthly pension based on the need 
for the regular aid and attendance of another person.  

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for Guillian-Barre Syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, L. H., and G. H.





ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from October 1942 to 
November 1945.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Oakland, California, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The appellant was afforded a travel board hearing in regard 
to the issue of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for Guillian-Barre Syndrome 
before the undersigned Veterans Law Judge in September 2003.  
A transcript of the hearing has been associated with the 
claims folder.  

The Board notes that this appeal is remanded to the agency of 
original jurisdiction (AOJ) via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.  


REMAND

Correspondence received in July 2001 reflects that the 
appellant desires a travel board hearing on the issue of 
special monthly pension based on the need for the regular aid 
and attendance of another person.  It does not appear that he 
has been afforded an opportunity for a hearing on this 
matter.  

The AOJ has not issued a VCAA letter in regard to the issue 
of entitlement to special monthly pension.  See VAOPGCPREC 8-
2003.  


The Board notes that a VA Form 21-2680, received in December 
1999, and apparently signed by Dr. T. R. R., indicates that 
the appellant was recovering from 
Guillian-Barre Syndrome and required the aid and attendance 
of another person.  It is unclear as to whether the statement 
was prepared by Dr. T. R. R., or by the appellant and/or his 
wife.  

In regard to the issue of entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for Guillian-Barre 
Syndrome, in a handwritten note on a VA prescription form, 
dated in September 1999, the physician stated that the 
appellant had Guillian-Barre Syndrome, idiopathic.  The 
signature appears to be consistent with that of Dr. T. R. R, 
based on other signed documents in the claims file, although 
it is not clear.  

The Board notes that in July 2001, a copy of a VA Form 21-
4138 was received.  The document contains a handwritten 
statement that the appellant had Guillian-Barre Syndrome with 
weakness.  The document is signed by the appellant's wife and 
by Dr. T. R. R.  The document indicates that the appellant 
received continuous nursing home care from June 1997 to May 
1999.  A handwritten note states that the appellant would 
need nursing home care, "until he can use hands arms don't 
know how long that will take."  In another copy of the same 
VA Form 21-4138, the following handwritten statement was 
added:  "this was from taking flu shot."  The document 
contains a stamp with the Dr. T. R. R.'s name and address at 
a VA outpatient clinic.  It is unclear who prepared the form.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the AOJ for the following development:

1.  The AOJ should review the claims 
file, and ensure that all notification 
and development action required by VCAA 
is completed.  A separate VCAA letter 
should 



be issued in regard in regard to 
entitlement to special monthly pension 
based on the need for the regular aid 
and attendance of another person.  

2.  The AOJ should schedule the 
appellant for a travel board hearing on 
the issue of entitlement to special 
monthly pension based on the need for 
the regular aid and attendance of 
another person.  

3.  The AOJ should verify the authenticity 
of the documents contained in the claims 
file signed by Dr.  T .R. R.  The AOJ 
should request that Dr. T. R. R. provide a 
complete rationale for any opinions 
provided that relates the appellant's 
Guillian-Barre Syndrome to a flu shot in 
October 1997.  

4.  The AOJ should review the evidence 
that was added to the record since the 
statement of the case was issued.  

5.  The appellant is advised that if he 
has, or is able to obtain, evidence 
relevant to his claims, he must submit 
the evidence.  

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the AOJ.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
AOJ.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


